DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/JP2019/003150 filed 01/30/2019. This application also claims foreign benefit of JAPAN JP2018-013678 filed 01/30/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The instant application is afforded the effective filing date of 01/30/2019.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/29/2020 and 08/30/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.



Status of the Claims
	Claims 1-15 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 8 is objected to because of the following informalities:  it appears that “)” after 200 is a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the parenthetical recitations “(a side chain of an amino acid residue)” and “(a side chain of an amino acid residue having ubenimex linked thereto)” are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness 
Claim 12 recites the limitation "the target cancer".  There is insufficient antecedent basis for this limitation in claim 11. It is unclear what target cancer is claim 12 referencing to, as the anticancer agent of claim 11 does not contain a target cancer. 
As a result, claims 8 and 12 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyama et al (Oncogene, 38: 244-260, published date: 8 August 2018; cited in IDS 07/29/2020).
Regarding claims 1-3, Toshiyama teaches a poly(ethylene glycol)-poly(lysine)block copolymer-ubenimex conjugate (PEG-b-Plys(Ube) (Abstract; page 246; page 247, bottom to left column to top of right column; page 248, Fig. 2; page 256, top of right column). Toshiyama teaches the ubenimex-conjugated PEG-b-Plys contained 14 or 20 ubenimex molecules in the lysine residues in each PLs chain (page 247, bottom to left column to top of right column).

Regarding claim 6, Toshiyama teaches the ubenimex-conjugated PEG-b-Plys contained 14 or 20 ubenimex molecules in the lysine residues in each PLs chain (page 247, bottom to left column to top of right column).
Regarding claim 7, as discussed above, Toshiyama teaches a poly(ethylene glycol)-poly(lysine)block copolymer-ubenimex conjugate (PEG-b-Plys(Ube).
Regarding claim 8, as discussed above, Toshiyama teaches a poly(ethylene glycol)-poly(lysine)block copolymer-ubenimex conjugate (PEG-b-Plys(Ube)).
Regarding claims 9-11 and 15, Toshiyama teaches the PEG-b-Plys(Ube) is used as a medicament, reagent, anticancer agent or CD13/APN active inhibitor (Abstract; page 247, bottom to left column to right column).
Regarding claim 12, Toshiyama teaches PEG-b-Plys(Ube) is used to target solid cancer (Abstract; page 247, bottom to left column to right column; page 250, right column).
Regarding claims 13 and 14, Toshiyama teaches PEG-b-Plys(Ube) is used in combination with another anticancer compound such as fluorouracil, cisplatin or doxorubicin (Abstract; page 245, bottom of left column; page 250).
As a result, the aforementioned teachings from Toshiyama are anticipatory to claims 1-4 and 6-15 of the instant invention.

Claim(s) 1, 2, 7-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al (US 2011/0201754 A1), as evidenced by Wang et al (Molecular Medicine Reports, 17: 4531-4539, published date: 9 January 2018).
Regarding claims 1-2, Kitagawa teaches a PEG-b-polyaspartic acid (or polyglutamic acid) block copolymer to which an active substance such as bestatin (ubenimex) is linked to the aspartic acid residues or polyglutamic residues of the block copolymer (Abstract; [0013]-[0017], [0024]-[0025], [0040]-[0044], [0064] and [0072]; claims 1-3 and 13-14).
Regarding claim 7, as discussed above, Kitagawa teaches a PEG-b-polyaspartic acid (or polyglutamic acid) block copolymer to which an active substance such as bestatin (ubenimex) is linked to the aspartic acid residue or polyglutamic residue of the block copolymer.
Regarding claim 8, as discussed above, Kitagawa teaches a PEG-b-polyaspartic acid (or polyglutamic acid) block copolymer to which an active substance such as bestatin (ubenimex) is linked to the aspartic acid residue or polyglutamic residue of the block copolymer.
Regarding claim 9-11 and 15, as discussed above, Kitagawa teaches a PEG-b-polyaspartic acid (or polyglutamic acid) block copolymer to which an active substance such as bestatin (ubenimex) is linked to the aspartic acid residue or polyglutamic residue of the block copolymer. Thus, the structural components of the compound of claim 1 has been taught by Kitagawa. As such, the recitation of “a medicament,” “a reagent,” “an anticancer agent,” and “a CD13/APN activity inhibitor” as recited in the preamble of claims 9-11 and 15 are reciting the intended purpose or use of the 
Regarding claim 12, the limitation of “the target cancer is solid cancer” is a recitation of the intended use of the anticancer agent comprising the compound of claim 1 of claim 11. Given that the structure of the anticancer agent comprising the compound of claim 1 of claim 11 has been taught by Kitagawa supra, the PEG-b-polyaspartic acid (or polyglutamic acid) block copolymer to which an active substance such as bestatin (ubenimex) is linked to the aspartic acid residue or polyglutamic residue of the block copolymer of Kitagawa being structurally the same as the compound claim 1, thereby would be capable of performing the claimed intended use of “target cancer is a solid cancer.” It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, the limitation of “which is used for administration in combination with another anticancer compound” is a recitation of the intended use of 
As a result, the aforementioned teachings from Kitagawa are anticipatory to claims 1, 2, 5, 7-12 and 14-15 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 5,412,072) in view of by Kitagawa et al (US 2011/0201754 A1), as evidenced by Wang et al (Molecular Medicine Reports, 17: 4531-4539, published date: 9 January 2018).
Regarding claim 1, Sakurai teaches a PEG-polypeptide block copolymer to which a drug is bonded to the polypeptide of the block copolymer, wherein the polypeptide is polyaspartic acid, polyglutamic acid or polylysine (Abstract; column 1, lines 50-end; column 3, lines 45-end; columns 4 and 5).
However, Sakurai does not teach the ubenimex molecule of claim 1.

It would have been obvious to one of ordinary skill in the art to incorporate bestatin (ubenimex) as the drug that is bonded to the polypeptide of the copolymer of Sakurai, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Sakurai and Kitagawa are commonly drawn to PEG-polypeptide block copolymers to which a drug is bonded to the polypeptide of the block copolymer, and Kitagawa provided the guidance for using bestatin (ubenimex) as the active substance (a drug) that can be bonded to the polypeptide of the block copolymer. Thus, it would have been merely simple substitution of one known drug for another to obtain predictable results of PEG-polypeptide block copolymers to which a drug such as  using bestatin (ubenimex) is bonded to the polypeptide of the block copolymer so as to form a PEG-b-polypeptide-ubenimex (drug) conjugate, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claims 2-3, as discussed above, Sakurai teaches the polypeptide is polylysine, which is a polypeptide that contains a basic amino acid residue (lysine).
Regarding claim 4, Sakurai teaches that the drug is bonded to the polypeptide such as polylysine via an amide bond (Abstract; column 4, lines 1-35). Thus, it would have been reasonably obvious that the substitution of bestatin (ubenimex) as the drug that is bonded to the polypeptide of the copolymer of Sakurai would result in an amide 
Regarding claim 5, Sakurai teaches the polypeptide has a molecular weight of 10,000 (column 5, lines 50-57).
Regarding claim 6, Sakurai and Kitagawa suggested that more than 1 drug molecule can bonded to the amino acid residues of the polypeptide based on the amount of amino acid residues of the polypeptide and the content or mol% of the drug (bestatin) bonded, where there being no free bestatin was detected (Sakurai: column 7, lines 1-30; Kitagawa: [0040]-[0042]). Thus, it would have been reasonably obvious that the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to the polypeptide of the block copolymer of Sakurai and Kitagawa would have 2 or more ubenimex molecules linked to the polypeptide, it would have been reasonably obvious to optimize the amount of amino acid residues and content of drug (ubenimex) to achieve the desired number of ubenimex molecules linked to the polypeptide of 2 to 100, as claimed.
Regarding claim 7, as discussed above, Sakurai in view of Kitagawa teach PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to the polypeptide of the block copolymer.
Regarding claim 8, as discussed above, Sakurai in view of Kitagawa teach PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer.
Regarding claim 9-11 and 15, as discussed above, Sakurai in view of Kitagawa teach PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino 
Regarding claim 12, the limitation of “the target cancer is solid cancer” is a recitation of the intended use of the anticancer agent comprising the compound of claim 1 of claim 11. Given that the structure of the anticancer agent comprising the compound of claim 1 of claim 11 has been taught by Sakurai in view of Kitagawa supra, the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa being structurally the same as the compound claim 1, thereby would be capable of performing the claimed intended use of “target cancer is a solid cancer.” It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 14, the limitation of “which is used for administration in combination with another anticancer compound” is a recitation of the intended use of the anticancer agent comprising the compound of claim 1 of claim 11. Given that the structure of the anticancer agent comprising the compound of claim 1 of claim 11 has been taught by Sakurai in view of Kitagawa supra, the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa being structurally the same as the compound claim 1, thereby would be capable of performing the claimed intended use of “which is used for administration in combination with another anticancer compound.” It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 5,412,072) in view of by Kitagawa et al (US 2011/0201754 A1), as evidenced by Wang et al (Molecular Medicine Reports, 17: 4531-4539, published date: 9 January 2018), as applied to claims 1 and 11 above, and further in view of Yamashita et al (International Journal of Oncology, 49: 89-98, 2016; cited in IDS 07/29/2020).
The compound of claim 1 and 11 are discussed above, said discussion being incorporated herein in its entirety.
However, Sakurai and Kitagawa do not teach the another anticancer compound of claim 13.
Regarding claim 13, Yamashita teaches a synergistic combination therapy of ubenimex and anticancer drugs such as fluorouracil, cisplatin, doxorubicin and sorafenib (Abstract; page 97). Yamashita teaches ubenimex synergistically enhanced the antitumor effect of fluorouracil, cisplatin and doxorubicin (Abstract; page 97).
It would have been obvious to one ordinary skill in the art to use the PEG-polypeptide block copolymer to which a drug (ubenimex) is bonded to amino acid residue on the polypeptide of the block copolymer of Sakurai in view of Kitagawa in combination with another anti-cancer drug such as fluorouracil, cisplatin or doxorubicin, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yamashita provided the guidance to do so by teaching that that ubenimex is advantageously use in combination with another anticancer drug such as fluorouracil, cisplatin or doxorubicin so as to synergistically enhance the antitumor effect of fluorouracil, cisplatin or doxorubicin. Thus, an ordinary artisan seeking to formulate a pharmaceutical product that would provide enhanced antitumor treatment would have looked to using  the PEG-polypeptide block copolymer to which a drug 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOAN T PHAN/Primary Examiner, Art Unit 1613